Citation Nr: 1533584	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  15-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with ischemic heart disease and treated with continuous medication.

2.  The evidence is in equipoise as to whether the Veteran set foot in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for ischemic heart disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran has been diagnosed with ischemic heart disease and contends that the condition is resultant from exposure to herbicides during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  At his August 2015 Board hearing, the Veteran testified under oath that he set foot in Vietnam circa November 1962 while accompanying a supply transport to a base in Khe Sanh.  The Veteran testified that he was on the ground there for 8-10 hours before returning to his duty station at Udorn Royal Thai Air Force Base.  While there is no official record of the Veteran traveling to Vietnam, the Veteran's testimony is arguably consistent with the circumstances and conditions of his service in Thailand and is not refuted by the record.  Where, as here, the evidence is in relative equipoise concerning an element of service connection, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Under applicable regulations, a 10 percent disability rating for arteriosclerotic heart disease can be awarded based on the requirement of continuous medication to treat the condition.  See 38 C.F.R. § 4.104, (Diagnostic Code 7005).  A December 2013 ischemic heart disease questionnaire confirms that the Veteran's condition requires continuous medication.  

Given the diagnosis of a disease presumptively associated with herbicide exposure, a 10 percent disabling manifestation of the disease and resolving all doubt in the Veteran's favor concerning his service in Vietnam, the Board finds that the required elements have been met and that service connection for ischemic heart disease is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for ischemic heart disease is granted. 



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


